t c memo united_states tax_court raymond o wright petitioner v commissioner of internal revenue respondent docket no filed date raymond o wright pro_se kevin m curran for respondent memorandum opinion gale judge respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and additions to tax under sec_6651 for and in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are as follows whether petitioner has been denied due process by respondent's actions such that petitioner is entitled to a decision in his favor on all contested issues we hold that petitioner has not been denied due process whether petitioner is liable for self-employment taxes on income received in and we hold that he is whether petitioner is liable for additions to tax for and under sec_6651 we hold that he is whether petitioner is liable for a penalty under sec_6673 we hold that he is not some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure although petitioner failed to assign error to respondent's determinations of liability for self-employment_tax petitioner did raise this issue in his trial memorandum and at trial respondent has objected to our consideration of this issue on the grounds that it was untimely raised and consideration of it would prejudice respondent respondent received notice that petitioner intended to dispute his liability for self-employment_tax at least as early as the service of petitioner's trial memorandum which respondent received days before the first day of trial and days prior to the second day of trial held week later we shall accordingly consider this issue as if properly raised by petitioner at the time the petition was filed petitioner resided in new york new york petitioner's taxable_year was the calendar_year petitioner did not file returns for and on date respondent issued a notice_of_deficiency to petitioner in which it was determined that petitioner had i taxable_income of dollar_figure in of which dollar_figure was determined to be self-employment_income and ii taxable_income of dollar_figure in of which dollar_figure was determined to be self-employment_income the notice also determined that petitioner was liable for additions to tax under sec_6651 for failure_to_file for both years petitioner admits that he received taxable_income in the amounts determined but disputes that any portion of such income in either year was self-employment_income petitioner also disputes his liability for the additions to tax determined by respondent petitioner further contends that in addition to relief from the additions to tax he should be relieved of liability for some or all interest and should have all issues in the case resolved in his favor because of errors omissions and delays by respondent that have deprived him of due process denial of due process petitioner's due process complaint concerns his inability to obtain redress in these proceedings for what he contends are various errors omissions and delays on the part of respondent primarily during the administrative stage of this case but also to some extent after the filing of the petition specifically petitioner faults respondent's failure at any time to explain to petitioner's satisfaction the grounds for the denial of petitioner's claims of reasonable_cause for his failure_to_file in and he further cites errors and delays in respondent's handling of his case from the time he contacted respondent in to ascertain what he owed until the issuance of a notice_of_deficiency in he contends that respondent withheld evidence and finally petitioner alleges that respondent's decision-making process with respect to him was racially biased and arbitrary as to respondent's actions prior to the issuance of the notice_of_deficiency it is well settled that this court generally will not look behind the notice_of_deficiency to examine the evidence or the propriety of the motives administrative policies or procedures utilized by respondent in making a determination 73_tc_600 62_tc_324 61_tc_61 the rationale for this stance is that a trial before this court is a proceeding de novo and our determination must be based upon the merits of the case as presented here and not upon a record developed at the administrative level greenberg's express inc v commissioner supra pincite however one recognized exception to this general_rule occurs when there is substantial evidence of unconstitutional conduct by respondent in determining the deficiency 83_tc_381 affd 823_f2d_1310 9th cir 79_tc_185 greenberg's express inc v commissioner supra pincite petitioner contends that respondent's decisions with respect to him were racially motivated while decisions by a government_official based on impermissible considerations such as race may constitute a violation of equal protection see eg 368_us_448 petitioner has presented no evidence to substantiate his claim and our review of the entire record in this case gives us no reason to suspect it may be true essentially respondent's decisions in this case were to audit petitioner to reject his claim of reasonable_cause for failure_to_file and to oppose his claim that he was not liable for self- employment_tax a decision to audit a nonfiler seems to us unexceptional and since we sustain the other positions taken by respondent we fail to discern bias in respondent's reaching them thus we decline to further examine respondent's actions preceding the notice_of_deficiency on this basis it should be noted that respondent disputes whether petitioner in fact contested his self-employment_tax liability prior to submitting his trial memorandum in this case we note however that petitioner also makes a claim for relief from penalties and interest on the grounds of errors and delays by respondent during the period between petitioner's contact with respondent to ascertain his liabilities in and the issuance of the statutory notice in petitioner's liability for the additions to tax for failure_to_file are unaffected by any actions taken by respondent in or thereafter because as discussed more fully below petitioner had accrued more than months of unexcused delay in filing his and returns by the time of any contact with respondent in thus subjecting him to the maximum 25-percent addition_to_tax for failure_to_file in each year with respect to interest petitioner cites the same errors and delays by respondent between and as grounds for an abatement of interest consideration of petitioner's request for abatement of interest is premature as there has been neither an assessment of such interest or a final_determination by respondent not to abate interest see sec_6404 g as currently in effect finally with respect to postpetition proceedings petitioner alleges that respondent withheld evidence petitioner is referring to respondent's refusal to produce certain documents from petitioner's administrative file on the grounds of executive or deliberative_process privilege in connection with the trial of this case the court conducted an in_camera inspection of the documents withheld on privilege grounds and concluded that the documents contained both mental impressions legal analysis and recommendations protected by the deliberative_process privilege as well as factual statements not so protected we ordered respondent to produce the nonprivileged portions of these documents to petitioner petitioner now contends that his failure to obtain the privileged portions of the documents is a denial of due process we reject that claim self-employment_income sec_1401 imposes a tax on self-employment_income which is generally defined as the gross_income less allowable deductions derived by an individual from any trade_or_business carried on by him during the taxable_year sec_1402 and b the term trade_or_business for these purposes however does not include the performance of services by an individual as an employee sec_1402 employee for this purpose is defined in sec_3121 as inter alia any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee although the previously withheld information was at best of marginal significance to petitioner's case to avoid any prejudice to petitioner the court ordered a 1-week recess in the trial proceedings to afford petitioner additional time to prepare with respect to the newly disclosed information the regulations promulgated under sec_3121 provide that an employer-employee relationship exists-- when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done sec_31_3121_d_-1 employment_tax regs petitioner argues that he performed services only in the capacity of an employee during the years in issue and therefore is not liable for any self-employment_tax the dollar_figure determined by respondent to be self-employment_income in was remuneration for petitioner's services paid_by american aerospace industries inc aerospace petitioner testified that his services for aerospace were related to telephone marketing and consisted in reviewing past promotional materials and suggesting changes editing telephone solicitation scripts and followup brochures supervising telephone staff to insure that solicitations were being made correctly and drafting press releases petitioner further emphasized that all of his work had to be performed on aerospace's premises that he was required to work specific hours including a designated lunch hour that he could not delegate any of his responsibilities or choose personnel and that he had no discretion as to goals or timetables the foregoing testimony was uncorroborated aerospace paid petitioner by means of checks pincite-week intervals in the amount of dollar_figure which carried the notation consulting fees the dollar_figure in self-employment_income determined by respondent for consists of dollar_figure in remuneration for petitioner's services paid_by charles river computers charles river and dollar_figure from solutions plus inc a confidentiality agreement entered into by petitioner and charles river provided that petitioner would receive dollar_figure per week for ½ time and makes reference to petitioner's performance of consulting and other services a provision in the agreement prohibiting petitioner from engaging in any other business during the term of the agreement was lined through petitioner did not provide specific descriptions of his work in except to claim that as in such work was always performed on the purported employer's premises was subject_to established working hours and was nondelegable one such check was for dollar_figure instead of dollar_figure which petitioner testified was due to the fact that he was docked one-half day's pay dollar_figure when he was absent from work one morning the only identification of the source of the amounts determined to be self-employment_income was in petitioner's trial memorandum where he appears to acknowledge that dollar_figure of such amounts was from charles river computers and dollar_figure was from solutions plus petitioner does not in any event dispute that taxable_income in these amounts was received petitioner claims that he was classified as an employee for unemployment insurance purposes by the new york state department of labor with respect to all work that he performed in and and also points to the fact that respondent determined that he received taxable unemployment_compensation in the documentary_evidence submitted by petitioner to corroborate his claim regarding the new york state department of labor falls far short of doing so nothing in these materials indicates what determination if any was made by the department with respect to any given employer since the parties have agreed that petitioner worked in part as an employee in and and that petitioner had income in the fact that petitioner received unemployment_compensation in is not probative with respect to whether he rendered some services as an independent_contractor in and with respect to even if we accept petitioner's uncorroborated testimony concerning his responsibilities at aerospace we do not believe that he has shown that aerospace had control_over the details and means by which the result is to be accomplished sec_31_3121_d_-1 employment_tax regs such that petitioner was an employee under common-law principles particularly given the temporary nature of the assignment and aerospace's characterization of the arrangement as consulting with respect to petitioner's testimony is vague and conclusory and does not even address the specifics of his duties in that year we conclude that he has failed to demonstrate error in respondent's determinations of liability for self-employment_tax in and and accordingly sustain them additions to tax under sec_6651 respondent determined additions to tax for failure to timely file returns under sec_6651 with respect to both years in issue petitioner claims that his failure_to_file for these years was due to reasonable_cause sec_6651 imposes an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is determined on a graduated basis beginning at the rate of percent of the amount required to be shown on the return if the failure is not more than month with an additional percent for each additional month or fraction thereof that such failure continues not exceeding percent in the aggregate sec_6651 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence but nevertheless was unable to file the return when it was due 92_tc_899 sec_301_6651-1 proced admin regs petitioner argues that he had reasonable_cause for his failure_to_file his return because he was preoccupied beginning sometime in date and continuing through date with the disappearance of his mother while in the custody of a new york city homeless shelter or hospital his subsequent search for her with inadequate assistance from the authorities or other family members and his ultimate discovery in date that she had died and been buried unclaimed further arrangements were protracted for her exhumation funeral and reburial which did not occur until date due to demands of other family members even if we accept petitioner's chronology the foregoing events do not constitute reasonable_cause for his failure_to_file because the failure continued well after the traumatic events which he cites the incapacity of a taxpayer due to his illness or the illness of an immediate_family member may constitute reasonable_cause for a delay in filing a return 16_tc_893 tabbi v commissioner tcmemo_1995_463 hayes v commissioner tcmemo_1967_80 however the duration of the incapacity must approximate that of the failure_to_file see eg tabbi v commissioner supra reasonable_cause where late return not filed until months after taxpayers' child's death hayes v commissioner supra taxpayers' and their children's illnesses during first half of year was reasonable_cause for late return not filed until august of that year see also barber v commissioner tcmemo_1997_206 in the instant case any incapacity petitioner experienced as a result of the traumatic events surrounding his mother's disappearance and death had ceased by sometime in in that year he obtained a filing extension with respect to his return and timely filed it in august thus there has been an unexcused delay of more than months with respect to petitioner's return which has never been filed and we accordingly sustain respondent's determination of the addition_to_tax for with respect to his failure_to_file for petitioner claims reasonable_cause because at the time the return was due in date the statutory period of limitations was about to expire on any claim he might file against the city of new york with respect to the events surrounding the disappearance and death of his mother according to petitioner he was preoccupied at this time with investigating his mother's treatment at the homeless shelter and with potential legal recourse against the city in light of petitioner's admitted capacity to attend to other matters we conclude that he has failed to show reasonable_cause for his failure_to_file for reasonable_cause requires a showing of incapacity selective inability to file tax returns while attending to other responsibilities does not demonstrate reasonable_cause tabbi v commissioner supra kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir fambrough v commissioner tcmemo_1990_104 accordingly we sustain respondent's determination of the addition_to_tax for sec_6673 penalty at trial respondent filed a motion for a penalty under sec_6673 on the grounds that i petitioner's position in these proceedings is frivolous or groundless or ii petitioner instituted or maintained the proceedings primarily for delay though ultimately unavailing we do not believe that petitioner's position regarding his liability for self-employment taxes was frivolous some of the delay in these proceedings was due to respondent's attempt to withhold documents from petitioner a pro_se litigant on privilege grounds where the court's in_camera inspection revealed that the documents clearly contained nonprivileged matter this necessitated a delay in the proceedings to protect petitioner's rights accordingly respondent's motion is denied to reflect the foregoing and concessions an appropriate order will be issued denying respondent's motion for a penalty and decision will be entered for respondent
